Case 2:20-cv-01653 Document 1-1 Filed 02/20/20 Pagelof15 Page ID#:5

EXHIBIT “A”
Ca

om YAY D oO &® WwW DH BF

..
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26°
27
28

ARTHUR MOGILEFSKY SBN: 57834

‘executed in this County, and the Defendant advertises it

Se 2:20-cv-01653, Document 1-1 Filed 02/20/20 Page 2 of 15 Page ID #:6

t
|

ELECTRONICALLY

878 Mesa Drive FILED
Arroyo Grande, California93420 1/13/2020 2:46 PM

Telephone: (805) 904-6164 SAR LIS OBISP SUR G
Fax: (805) 904-6164 ay Cte =
Email: mogel@charter.net Carol L. MeGulrk, Beouty Glerk

Pro Se

SUPERIOR COURT OF CALIFORNIA SAN LUIS OBISPO COUNTY
LIMITED CIVIL ACTION

Case No: 20LC-0052

ARTHUR MOGILEFSKY,
BREACH OF CONTRACT

Plaintiff, <
vs. UNRUH CIVIL RIGHTS AcT

DELTA AIR LINE, INC. DAMAGES AND INJUNCTION
A DELEWARE STATE ENTITY

DEMAND DOES NOT

Defendant.
EXCEEDS10,000

 

 

NATURE OF THE ACTION

“This action is brought against Delta Air for breach of
contract violation of the Plaintiff's civil rights as defined
in, the Unruh Act..and injunction.

JURISDICTION AND VENUE

The Court has jurisdiction over this matter; the Plaintiff,
is a disabled natural person, and is a resident of this State.
Delta has scheduled flights from numerous California airports.

The contract with the Defendant for transportation was partially

services over the Internet to residents of this County.
This action is not removable to Federal Court because there is

no independent action available under Federal law cited in this

1
Mogilefsky v Delta Air-Complaint for Damages and
Injunction

 

 

 
Cas

J

Oo O© ODO S HD wT a

12
13
14
15
16
17
18
Le
20
21,
22
23
24
25
26
2]
28

i

 

e 2:20-cv-01653 Document 1-1 Filed 02/20/20 Page 30f15 Page ID #:7

complaint, nor does it meet the $75,000 Federal jurisdictional

threshold for removal.
STATEMENT OF FACTS

On January 9, 2020, the Plaintiff visited Delta's website.
There was an advertisement on the website indicating that Delta
transported passengers -between San Francisco, California, and Los
Angeles, California, and return for a sum certain in USD.

The Plaintiff entered his destinations and offered to pay the
Sum required, and after the Plaintiff entered credit card
information, Delta accepted his offer forming a binding contract.

That contract is attached hereto as (“Exhibit A”) designated
by confirmation #: JLS9ONU.

The Plaintiff was then directed to a page on Delta’s website
called “Accessibility Service Request Form” (“Exhibit B” Page 1).
there were several “steps” with choices ostensively related to
the Plaintiff, who was traveling with his service animal. Only
the relevant steps are enumerated. |

STEP 4: “SERVICE REQUEST DETAILS." The Plaintiff checked
“ANIMAL-PSYCHIATRIC SERVICE."

STEP 6: “TRAVEL WITH ANIMALS DETAILS." This step listed a

choice of animals and training choices. The Plaintiff opted for

"DOG." The Plaintiff’s psychiatric service dog is specially

trained to assist the Plaintiff with his disability.

The Plaintiff then opted for: "HAS HAD FORMAL TRAINING" and
"HAS BEEN TRAINED BY OWNER."
Requiring the Plaintiff to supply training related information|
is prohibited because 14 CFR Patt 382.117(e) which address
required supplemental documentation required of service animal

owners does not provide for this information be required.

2

Mogilefsky v Delta Air-Complaint for Damages and
Injunction

 

 

 
Case 2:20-cv-01653 Document 1-1 Filed 02/20/20 Page 4of15 Page ID#:8

—& W ND BE

Do ~JT oO tw

10
11
LZ
13
14
LS
16
17
18
18
20
21
22
23
24
25
26
27
28

 

 

STEP 7: “SUBMISSION OF REQUIRED ANIMAL DOCUMENTS” (“Exhibit B”
Page 2).

The Plaintiff downloaded the four required documents
designated as FORM 1 through 4.

Form No.1 “Acknowledgement Form”: (“Exhibit C”)

Form No.1 is prohibited because it is not permitted by 14 CFR
Part 382.117(e), which addresses supplemental documentation
required of service animal owners.

Form No.2 “Weterinary Health Form”: (“Exhibit D”)

Form No.2 is prohibited because it is not required by 14 CFR
Part 382.117(e), which addresses required supplemental
documentation required of service animal handlers.

Form No.3 “Medical/Mental Health Professional Form”:
(“Exhibit E)” Form No. 3 is prohibited because 14 CFR PART
382,117(e) requires that the information thereon be on a mental
health professional’s letterhead, nor does it define a medical

or mental health professional.

Form No.4 “Confirmation of Animal Training”: (“Exhibit F”)
Form No.4 is prohibited because it is a liability waiver
within the meaning of California Civil Code § 51.7(b) and 51.7.

It is also prohibited by 14 CFR §382.35(a) which states:

“As a carrier, you must not
require passengers with a disability
to sign a release or waiver of liability
in order to receive transportation or to
receive services or accommodations for a
disability”.

Additionally, 14 CFR Part 382.33(a)states:

“As a carrier, you must not subject
passengers with a disability to
restrictions that do not apply to other
passengers except as otherwise
permitted in this part (e.g., advance
notice requirements for certain
services permitted by §382.27)"”.

3

Mogilefsky v Delta Air-Complaint for Damages and
Injunction

 
Case 2:20-cv-01653 Document 1-1 Filed 02/20/20 Page 5of15 Page ID #:9

4 HN Oo Ww ww po

oO ©

11
La
13
14
15
16
17
18
19

na OY,

21
22
23
24
25
26
a5
28

The Defendant required the Plaintiff to make multiple choices
and submit the forms referenced above as a condition of
transportation AFTER the contract was formed. In deing so, Delta

breached its agreement with the Plaintiff.

 

 

If the Plaintiff had agreed to pay the Defendant two hundred
and fifty dollars ($250), to transport his service animal round
trip as a "pet", and gave up his claim to having a service dog
that travels at no additional charge, he would not be required to
submit any forms or supply additional information about his
service animal.

The Plaintiff reasonably believed under the totality of the
circumstances that he would be denied boarding his flight if he
did not supply the required information and documents 48 hours
previous to his flight.

After examining the information required, the Plaintiff
concluded the information sought by Delta was not only a breach
of contract and contrary to law, but it was discriminatory and a
violation of his civil rights as guaranteed by the Unruh Act.

The Plaintiff then navigated to the "cancel" page and canceled

the contract.

FIRST CLAIM FOR RELIEF
BREACH OF CONTRACT

The Plaintiff restates all of the allegations herein.

lL. The Plaintiff and Defendant entered into a valid contract
for transportation;

2. The Plaintiff performed all of the things the contract
required of him;

3. The Defendant subsequent to entering the contract demanded
that the Plaintiff perform acts not required by the

J -- - contract;

4. The Plaintiff was harmed;

5. Delta’s breach of the contract was a substantial factor in
causing the Plaintiff's harm.

Zs

Mogilefsky v Delta Air-Complaint for Damages and
Injunction

 

 
Ca

mB Ww MR }

oO ~~) NH wo

10
1
12
13
14
15
16
17
18
ig
20
21
22
23
24
25
26
Zt
28

se 2:20-cv-01653 Document 1-1 Filed 02/20/20 Page 6of15 Page ID #:10

 

 

 

SECOND CLAIM FOR RELIEF
VIOLATION OF THE UNRUH ACT

Plaintiff hereby restates all of the above.

1. Section (e)(1) of the Unruh Act defines a disability as_
any mental or physical disability as defined in sections 12926
and 12926.1 of the Government Code:

§$12926(j) (1) “Mental disability”
includes, but is not limited to, all of
the following:

‘(1l)Having any mental or psychological
disorder or condition, such as
intellectual disability, organic brain
syndrome, emotional or mental illness, or
specific learning disabilities, that
limits a major life activity.

2. The Plaintiff meets the requirements of the Government Code
because he has a mental disorder that limits a major life
activity;

3. The Defendant is a “business” as defined in the Act because
it conducts the business of transporting passengers to and from
California;

4. The Defendant intentionally discriminated against the
Plaintiff because of his disability by requiring him to fill out
forms related to his service animal; whereas passengers who paid
the Defendant two hundred and fifty dollars ($250) were not
required to furnish any forms because their animals were |
transported as “pets”;

9. The Plaintiff's disability was a substantial motivating
reason for Defendant’s conduct;

6. As a direct and proximate result of the behavior of Defendanlt
the Plaintiff has suffered and will continue to suffer injuries,
loses and damages in an amount in excess of the jurisdictional

minimum of this Court;

5

Mogilefsky v Delta Air-Complaint for Damages and
Injunction

 
10
11
aS
13
14
iS
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01653° Document 1-1 Filed 02/20/20 Page 7of15 Page ID #:11

7. In doing the acts alleged in this complaint, the Defendant
knew that their actions were likely to injure the Plaintiff.

8. The Defendant intended to cause injury to the Plaintiff and
acted in willful and conscious disregard for Plaintiff's rights
under Civil Code Section 51 and was a substantial factor in
cauSing the plaintiff harm;

9. The Defendant's violation of the Plaintiff’s civil rights
aS guaranteed by Civil Code Section 51 entitles Plaintiff to
recover a minimum of $4,000 and injunctive relief, all of which

are provided for in Civil Code Section 52 and prayed for below.

WHEREFORE, Plaintiff prays for judgment

against Delta as follows:

1. A declaration that the Defendant breached its
contract with the Plaintiff;

2. Damages for breach of contract in the amount of one
dollar ($1.00);

3. A declaration that the Defendant violated the
Plaintiff's civil rights as defined in the Unruh Act;

4. Damages of no less than $4,000.
5. A permanent injunction:

(a). Prohibiting the Defendant from requiring
information in Step 6. with respect to training of
a service animal;

(b). Prohibiting the Defendant’s requirement that Forms
1-4 be submitted to the Defendant as a condition of
transportation of a service animal;

(c). With respect to the Medical/Mental Health
Professional information contained on the
professional’s letterhead (referenced in Form
3.), requiring the Defendant to define what “a
doctor” or “licensed mental health provider” means

under California law.

Mogilefsky v Delta Air-Complaint for Damages and
Injunction

 

 
Cas

 

e 2:20-cv-01653, Document 1-1 Filed 02/20/20 Page 8o0f15 Page ID #:12

(d). Prohibit the Defendant from engaging in any conduct
££ fddddddddddddddddddddddddddddddddddto circumvent
the intent of (a-c).

INJUNCTIVE RELIEF AS PRAYED FOR UNDER 5. (a) through(e) ARE
APPLICABLE ONLY TO CALIFORNIA RESIDENTS.

6. Costs of suit incurred herein;
7. Attorney’s fees where appropriate;

8. Other relief as the Court deems proper.

| (Yavin,

Arthur Noga teRskay es nee

Date: January 12, 2020

7

Mogilefsky v Delta Air-Complaint for Damages and
Injunction

 

 
Case 2:20-cv-01653 Document 1-1 Filed 02/20/20 Page 9 of ps Page ID #:13

Your aight Receipt - ARTHUR MOGILEFS... rr

Lofs

AEB I A |
Subject: Your Flight Receipt - ARTH

From: "Delta Air Lines” <DeltaAirLines@t. delta.com> .
Date: 1/9/2020, 2:29 PM
To: <mogel@charter.net>

 

Hello, Arthur Mogilefsky

Your Trip Confirmation’ #: JLSONU

You're all set. If you need to adjust your itinerary, you can make
standard changes to your flight on delta.com including time, date
and destination. Explore all of your options here.

YOUR PRE-TRIP CHECKLIST FOR EASIER TRAVEL:

JOIN SKYMILES® - start earning miles that don't expire and
can take you to more than 1,000 destinations. In addition,
receive important information about your trip whenever you fly.
Join today for free >>

DOWNLOAD THE FLY DELTA APP — book a flight, upgrade or
change your seats, speed through security, receive flight status
notifications, track your bags and more.

Download now >>

VISIT OUR NEED HELP PAGE - get all your travel questions
answered with information on self-service tools, baggage,
SkyMiles, and more. >>

Have a great trip, and thank you for choosing Delta.

1/11/2020, 1:07 PM
Case 2:20-cv-01653 . Document 1-1 Filed 02/20/20 Page 10 of 15 - Page ID #:14

1/9/2020

Accessibility Service Request Form : Delta Air Lines

T Te.
COUNTRY/REGION CODE ean ! BI B- 1"
coe

ts j 80590461 64

What is my Country/Region ¢ Code?

STEP 4 fi SERVICE REQUEST DETAILS:

 

inniicag a Pxwen jaliteiesnit bisa nih Ian anlage Saat

™

 

ANIMAL - EMOTIONAL SUPPORT

ANIMAL - PSYCHIATRIC SERVICE

 

 

ANIMAL - TRAINED SERVICE f2) BASSINET
fi} EARLY BOARDING Be) LANGUAGE ASSISTANCE
f&} MEET & ASSIST AT AIRPORT SEATING DUE TO MEDICAL NEED
ff} OXYGEN - ONBOARD AIRCRAFT fa? OTHER:
| STEP 5 | TRAVEL DETAILS: |
Traveling on another airline besides Delta on this
@ ves @ no

trip?

Piease mark any/all that apply for this specific trip as they may have restrictions or special procedures that will need to be adhered to:

HAWAII, USA Ly
(2) GRAND RAPIDS, Ml - GRR AIRPORT Ese)
(3 WEST PALM BEACH, USA - PBI AIRPORT

Traveling to/from/through any non-US location? € YES

STEP 6 | TRAVEL WITH ANIMAL DETAILS:

NEW YORK, USA - JFK AIRPORT

SOUTH CAROLINA, USA - GSP AIRPORT

@ No

 

If you have a request for services such as Wheelchairs, Special Meals, Peanut Allergies, Deaf/Hard of Hearing or Blind/Low vision, visit My Trips Special Service

requests.

Have you traveled with this animals) in the Jast 12

months? @ YES

Will you be traveling with more than one animal?

@ yes @® NO

® no

WHAT ANIMAL TYPE(S) ARE YOU REQUESTING TO TRAVEL WITH?

Please mark any/all that apply for this specific trip.

AMPHIBIAN
BIRD: NON-HOUSEHOLD
DOG

FROG

HEDGEHOG
MONKEY
PONY/SMALL HORSE
REPTILE

RODENT

SNAKE

SUGAR GLIDER

OTHER

  
 

z

ce nese ees meee mamaeenweseny cure ook

2 ARO eoosS

   

Please mark any/all that apply to your animal.

HAS HAD FORMAL TRAINING
: HAS NOT HAD TRAINING
fa HAS HORNS
[#4 Is POISONOUS/VENOMOUS

https:/Avww.delta.com/contactus/disability-service-request

me)

BRBBSSe

Hage

BIRD - HOUSEHOLD
CAT

FERRET

GOAT

INSECT

PIG/HOG

RAT
RABBIT/BUNNY
SKUNK

SPIDER
TURTLE/TORTOISE

HAS BEEN TRAINED BY OWNER
HAS TUSKS

HAS HOOVES

IS MALODOROUS (SMELLS)

@

/
Case 2:20-cv-01653' Document 1-1 Filed 02/20/20 Page 11 of 15, Page ID #:15

1/9/2020,
What is the size of your animal? If taking more than yp

 

4 inches!, WEE
i

© he

[ STEP 7 | SUBMISSION OF REQUIRED ANIMAL DOCUMENTS:

 

wz, . Accassibility Service Request Form : Delta Air Line:

@ ldiger of ye allmals yo

weds (lps)

A. sede with,

 

UPLOAD YOUR COMPLETED AND SIGNED, REQUIRED DOCUMENTATION FOR YOUR REQUEST TO TRAVEL
WITH YOUR EMOTIONAL/PSYCHOLOGICAL SUPPORT ANIMAL TO BE REVIEWED FOR APPROVAL. FOR
INFORMATION AND REGARDING OUR SERVICE ANIMAL POLICIES AND PROCEDURES VISIT SERVICE

ANIMALS

Note: This completed documentation must be submitted 48 hours prior to your departure.

 

DOCUMENTATION TYPE: | Select One

 

DOCUMENTATION TYPE:| Select One

i | eRowse |

amare

 

DOCUMENTATION TYPE:| Select One

 

DOCUMENTATION TYPE:| Select One

*REQUIRED

1

IL
[Browse ]

BROWSE

aes

By checking this box, you consent that we may use health or Information provided about you and traveling
companions, to provide the Special Service Request. See our Privacy Policy

Searcn for atopic... &

Popular Topics:

Accessible Travel Services

Travel with Children & Infants

Travel with Pets

 

ABOUT DELTA

About Us
Careers

News Hub
Investor Relations
Business Travel
Travel Agents

Mobile App

CUSTOMER SERVICE

Need Help?
Tweet Us

Comment/Complaint

SITE SUPPORT

Login Help

Site Map

Browser Compatibility
Accessibility

Booking laformation

© 2020 Delta Alr Lines, Inc. | Travel may be on other alrlines.

POLICIES

Customer Commitment.
Tarmac Delay Plan

Legal

Sustainability

Contract of Carriage
Cookies, Privacy & Security |

Human Trafficking Statement

*

Terms and conditions apply to all offers and SkyMiles benefits. See specific offer for datails, and visit SkyMilas Membarshig Guide & Program Rules

https://Awww.delta.com/contactus/disability-service-request

BrRd «
  

Case 2:20-cv-01653, Document 1-1 Filed 02/20/20 Page 12o0f15 Page ID #:16

 
 

TW ‘RORM 1 OF 4

Delta welcomes travelers with service or emotional support animals in the aircraft cabin.
Customers traveling with emotional support animals are required to provide the following
documentation prior to acceptance.

Instructions

1. Complete and sign the following PDF forms

2. Go to delta,com/mytrips to complete the service request form

3. At least 48 hours before your flight, attach the completed forms as part of your request to
bring an emotional support animal

4. Visit the airport check-in counter, where your request will be verifled at the airport by a Deita
representative. Authorization for your animal is not confirmed until the animal is visually
verified at airport check-in counter

5. Keep these completed forms with you while traveling

Required Documents (Only valid for Delta/Deita Connection operated flights)

Form 1 of 4: Acknowledgement Form
Complete and submit this form acknowledging your agreement with policy requirements

Form 2 of 3: Veterinary Health Form
Complete and submit the form or provide official vaccination record

Form 3 of 4: Medical/Mental Health Professional Form
Please complete and submit the form

Form 4 of 4: Confirmation of Animal Training
Please complete and submit the form

Please initial each requirement below indicating your SCATIGWIEGS ENN.

 

 

11/18/2019 1
Case 2:20-cv-01653, Document 1-1_ Filed 02/20/20. Page 13 of 15 Page ID #:17

1§ FORM20F4

 

Please fill out and return the following at delta.com/mytrips. This form is only valid for
Delta/Delta Connection operated flights and must be completed by a veterinary professional
and submitted no less than 48 hours before the first flight on a customer's itinerary. You
may submit a copy of vaccination records In lieu at this form as long as all of the below
information is included.

 

Customer Full Name or SkyMiles number:

 

   
  
  
  
 

Age/DOB:

 

 

 

 

 

Animal Name:
Animal Sex: Weight:
Animal Type: Rabies Tag #:

Animal Breed: Microchip / tattoo # (If applicable):

Color/Markings:

 

 

 

 

 
        

Date License Issued: State Where License Issued:

 
 

License Number:

  

 

Name of Practice . Phone:

 

 

Name (printed):

 

Signature: Date:

 

 

 

 

* All completed and signed PDF documents must be uploaded as part of the service
request on https: //www.delta,com/mytrips/

* By submitting this form, the passenger and veterinarian consent to Delta’ s Privacy Policy.

- Keep these completed forms with you while traveling.

* Authorization for your animal is not confirmed until the animal is visually
verified at airport check-in counter.

11/18/2019
Case 2:20-cv-01653; Document 1-1 Filed 02/20/20... Page 140f15 Page ID#:18

pb ee 3 " EX HI BI T E" 3 FORM 3 OF 4

    
   

   

or Li Eve

Please fill out and return the following to delta.com/mytrips. This form is only valid for
Delta/Delta Connection operated flights and must be completed by medical or mental health
professional treating the customer and submitted no less than 48 hours prior to first flight
on a customer's itinerary. You may submit a letter, prepared on letterhead, and signed by a
doctor or licensed mental health professional in lieu of this form as long as all of the below
information is included.

Customer Full Name or SkyMiles number:

 

License Number: Date License Issued: State Where License Issued:

 

Name of Practice: Phone:

 

 

Name (printed):

 

Signature: Date:

 

 

 

 

* All completed and signed PDF documents must be uploaded as part of the service

request on https: //www.delta.com/mytrips/

: By submitting this form, the passenger and medical/mental health professional consent

to Delta's Privacy Policy.

* Keep these completed forms with you while traveling.
* Authorization for your animal is not confirmed until the animal is visually

verified at airport check-in counter.

11/18/2019

wy
Case 2:20-cv-01653 , Document 1-1 Filed 02/20/20 Page 15 of 15 Page ID #:19

EXHIBIT FP".

     

Emotional Support animals onboard an aircraft must be trained to behave in public. As
confirmation of training, please camplete this form. This form Is only valid for Delta/Delta
Connection operated flights.

 

Customer Full Name or SkyMiles number:

 

 

Name (printed):

 

Signature: ‘ Date:

 

 

 

 

+ All completed and signed PDF documents must be uploaded as part of the service
request on https://www.delta.com/mytrips/.

* By submitting this form, the passenger consents to Delta‘’s Privacy Policy.

: Keep these completed forms with you while traveling.

: Authorization for your animal is not confirmed until the animal is visually
verified at airport check-in counter.

11/18/2019
